Palestine (debate)
The next item is the Council and Commission statements on Palestine.
President-in-Office of the Council. (PT) Madam President, honourable Members, I should like to tell you that the Council sincerely wishes to debate with Parliament the dramatic events that took place in Gaza last month, as requested at the plenary session of 19 June.
The Council and the Commission reacted promptly, as was made clear in the Council's conclusions of 18 June, which stated that we will not abandon the ordinary people of Gaza. Every effort is being made to ensure that humanitarian support reaches Gaza, namely our efforts to provide finance and to ensure by political means that Israel allows humanitarian convoys to enter that territory. We are also keeping our border assistance mission at Rafah on standby. If all parties can reach agreement on the reopening of the mission and if conditions on the ground permit, the EU will once again continue to support the proper operation of this crossing-point between Gaza and Egypt.
We support the emergency Government of Prime Minister Salam Fayad. Relations between that Palestinian Authority Government and the EU were immediately normalised. Israel also has specific obligations. It must act in the same way and finally make available all Palestinian tax and customs revenue, and facilitate access to, and movement around, the West Bank and Gaza, to enable the Palestinians to trade. Above all, Israel must contribute to the credible peace process which Palestinian leaders such as President Abbas and Prime Minister Fayad are working to develop. That would be an enormous help.
The appointment of Tony Blair as the new envoy of the Quartet leaves no doubt that the international community continues to be actively involved with this issue. We are delighted that the former British Prime Minister has made himself available for the task and we sincerely hope that his work will help to strengthen the EU's role in the peace process.
Member of the Commission. Mr President, since the last debate in this House, the situation in the Occupied Palestinian Territory has profoundly changed.
There are several developments that we should welcome. Israel has finally resumed the transfer of tax and customs revenue, the European Union has decided to normalise its relations with the Palestinian Authority and there is now a new Palestinian Government headed by Prime Minister Salam Fayyad. After a three-month interruption, the bilateral meetings between Abbas and Olmert have resumed. Finally, like many others, I was delighted to hear that the BBC correspondent Alan Johnston had been released after more than three months in captivity.
On the other hand, after the Gaza takeover by Hamas, there is now a high risk of separation between parts of the Palestinian Territory. The people of Gaza are being isolated from the world, and the tensions between the Palestinian factions have never been so high. The creation of a viable Palestinian State is, at least, at risk.
We must continue to work on the development of a political perspective in order to provide peace and prosperity for the region. I hope that the upcoming bilateral meeting between President Abbas and Prime Minister Olmert, which, it is to be hoped, will take place on 16 July, will help to frame a credible political perspective for the Palestinian people and that it will pave the way for their joint meeting with the Quartet later on.
I hope that the Quartet can continue its cooperation with the Arab partners, and I look forward to the upcoming meeting of the Quartet, which will most probably take place next week, when all these issues can be discussed. I welcome the appointment of Tony Blair as Quartet envoy, which will certainly further dynamise our role in the Middle East peace process. He can become a new vector of progress along with the Arab Peace Initiative. I will, of course, provide him with every possible assistance, as we did for Jim Wolfensohn, including the staff for his team in Jerusalem.
With regard to assistance, the Commission has been quick in reacting to the new situation. I received a letter from Prime Minister Fayyad, which describes his priority needs. We are ready and are, of course, already mobilising our assistance to provide support to the new Government. The Quartet and the General Affairs and Foreign Affairs Councils have endorsed the extension of the Temporary International Mechanism (TIM) until the end of September. In order to fund TIM operations in the third quarter, we have sent a request to the budgetary authority for a transfer of EUR 80 million. I am delighted, and I thank you that the Committee on Budgets has this week agreed to this transfer. We are now able to provide support, through the TIM, until the end of its extension. Direct financial assistance to the Palestinian Authority is already being prepared in the form of a scheme to reimburse private sector arrears, as Salam Fayyad has asked us to do. This would have a doubly beneficial effect on the financial situation of the Palestinian Authority and of the Palestinian private sector. We are identifying some funds for this.
The Commission has resumed its long-standing efforts to build the institutions of the future Palestinian State. We are also providing technical assistance to the Ministry of Finance. A project to assist the Ministry of Finance in the area of internal control and audit has just been launched, and we will launch two more shortly. One is the management of customs, and the other the management of tax revenue.
Finally, a few words on Gaza. We will not, of course, abandon the people of Gaza or the goal of a viable Palestinian State. We are providing humanitarian and emergency assistance to the people of Gaza, and ECHO partners are working on the ground. The TIM is delivering social allowances and fuel. However, the situation may deteriorate further because access to the Gaza Strip is still a problem. Therefore, we have to work even more with the Egyptians and the Israelis in order to open the Rafah and Karni border crossings. Their continued closure impedes the effective passage of humanitarian personnel and goods and it is to be hoped that this will not have devastating consequences for the economy of the Strip.
Finally, border crossings have to be open both for humanitarian access and commerce. If the economy collapses, there will be serious implications for the security of the whole region, for the future of the Palestinian State and, indeed, for the Commission budget. We should not let the population of Gaza become 100% dependent on external aid.
on behalf of the PPE-DE Group. - (ES) Mr President, tomorrow Parliament is set to adopt a new resolution, which has achieved consensus on the basis of the usual procedures, on the Middle East situation.
In addition, however, Mr President, there are two points that I should like to raise in this speech. The first is the appointment of ex-Prime Minister Tony Blair as special envoy for the Quartet. Apparently, and this is a question I should like to address to the Presidency-in-Office of the Council, one of the tasks of this post will be to ensure that funds from the international community for the region are used properly.
The second point I should like to raise, Mr President, is the letter signed by 10 foreign ministers, including the Portuguese foreign minister, who is also the President-in-Office of the Council. This letter has been roundly criticised by the High Representative for the Common Foreign and Security Policy.
This letter says that the Union suffers from a lack of conviction in its Middle East policy; it makes the damning assertion that the roadmap is finished and that we all share responsibility for this state of affairs; and it suggests that the conditions imposed by the EU and the international community as a whole have served to exacerbate the situation.
I should like to ask the Presidency-in-Office of the Council if, as I believe to be the case, it agrees with these statements. I should also like to know if they were just personal remarks from the Portuguese minister, or if they were made on behalf of the EU.
Lastly, Mr President, I should also like to ask about the letter's proposals, namely an international conference on the Middle East situation and the mobilisation of an international force such as NATO, or under Chapter VII of the UN Charter, charged with upholding a cease-fire and keeping the peace.
on behalf of the PSE Group. - (DE) Mr President, Mr President-in-Office, Commissioner, many crocodile tears are being wept over the situation in the Middle East. Yet we should have known that it could very easily reach this point. Of course, it was impossible to predict just how far the political forces in Palestine would go down the road of self-destruction, but how much support has Israel shown for President Abbas over the past few years? When did we raise an outcry because of the lack of support for Mr Abbas? Where was the European Union's visionary and independent strategy? And why, President-in-Office, Commissioner, are we simply ignoring Mr De Soto's criticisms of the Quartet's policy? Is it because we have a bad conscience? Is it the fact that something has gone badly wrong here? Because, Mr Salafranca, we have to admit that something has gone very wrong.
I do not want to stir up past history however, because we need to look to the future. What needs to be done? Recently my group held a conference on the Middle East, chaired by Pasqualina Napoletano, and our findings were similar to those of the ten foreign ministers who recently stated their position in an article. I would have liked to see all the foreign ministers involved. We need to support the Abbas/Fayad Government actively, at least for now. But we should not believe that any such support would mean that the problems with Hamas had been solved nor that the Hamas problems can be resolved by military means - namely by arming President Abbas' troops, as some people believe. That is most definitely not the way to win the hearts and minds of Hamas voters.
As a starting point for the negotiations, Israel must at last recognise the 1967 borders - admittedly, that will delay some things. We need a comprehensive discussion of all the issues, from allowing exiles to return through to the wall. These matters will not be resolved easily, but they need to be discussed openly and honestly. We also need to incorporate the Arab Peace Initiative if we are to achieve genuine peace between Israel and her Arab neighbours.
Our objective must be to prevent violence, but we have to be fair. If we require one side to renounce violence, then we should demand the same from the other side, which has not been the case in recent months.
Let me say a few words about Tony Blair and his mission: we would have been happier if Tony Blair had pursued an active, progressive and successful Middle East policy during his ten years in government. There was no evidence of any such policy. Perhaps Tony Blair will now break loose from some of the ties that bound him - cross-Atlantic ties and others - and will be able to take on a different role. If that is the case, it will be very welcome. We wish him all the very best in his efforts for the region, but he will have to work hard to pursue a new and different policy.
on behalf of the ALDE Group. - (NL) Mr President, Mr President-in-Office of the Council, Commissioner, the previous interventions have already clearly demonstrated that our attitudes have changed considerably towards the situation in the Middle East in general, and the Israel-Palestine issue in particular.
I too will bear witness to this, but what I will not do - unlike some - is to distance myself, as it were, from these attitudes, because I, also on behalf of my group, actually feel partly responsible for everything that has so far come to pass - or not, as the case may be. It would be too easy to say: it is they or them and we are the good ones, because we know what should be done from now on. I think we are all partly responsible for the course of events, for some countries failing to act or others acting too late.
Whichever way, what happened in Gaza looked like a total deadlock, but has, at the same time, led to a number of developments that represent windows of opportunity, as it were. These include the courageous stance by the President of the Palestinian Authority and the Prime Minister, the fact that talks have been resumed with Israel, the freeing of Alan Johnston, which is, of course, a cause for delight, and the release of a number of Palestinian prisoners. We would want to see more people released, though.
Equally hopeful signs include the renewed initiative of the Arab League, which is crucial, and the evidence of willingness on the part of Egypt, Jordan and other Arab countries to step up their commitment considerably, to get much more involved in further talks. This does not mean, of course, that the situation in Gaza is not wretched for those involved. This is why I welcome the Commission's renewed initiatives, as I do the fact that Israel, even though it has waited for far too long, has actually made a start on transferring taxpayers' money to the Palestinian Authority.
I should like to conclude - because I want to respect your request to keep to my speaking time, Mr President - with an appeal to us all, namely for us now jointly to muster the political courage to show determination in working towards the solution with which we are all familiar: two viable states that live peacefully alongside each other within internationally recognised borders. If we can muster this political courage, all of us, and put our minor and sometimes major differences to one side, then the sun may yet dawn in the east.
thar ceann an Ghrúpa UEN. - A Uachtaráin, cuirim fáilte mór roimh an sceál gur scaoileadh an t-iriseoir, Alan Johnson, ón BBC saor ó Gaza tar éis dó a bheith gafa le ceithre mhí anuas. Tá áthas ó chroí orm go bhfuil sé saor agus go bhfuil sé sa bhaile anois lena mhuintir agus lena chairde. Cuirim fáilte freisin roimh shocrú rialtas Iosrael an deireadh seachtaine seo caite 250 príosúnach a scaoileadh saor. Ach tá cúrsaí daonnachta in Gaza dona go fóill. Caithfear ord agus eagar a chur ar an soláthar bia atá ag dul isteach go muintir na Palaistíne. Níor cheart cead a thabhairt d'údaráis Iosrael cosc a chur ar an mbia ag teorainn Gaza agus Iosrael.
The biggest problem facing the people of Gaza is a humanitarian one. The fact that Hamas now controls Gaza and Fatah controls the West Bank does not help the Palestinian cause one iota. This means in essence that the Palestinians can be accused of speaking in two different directions at the same time. In other words, Israel can hide behind the fact that the Palestinians are divided and that they are not now speaking with one voice. I also believe that the European Union is in a very strong position to act as an honest broker on many political issues in the Middle East. In fact, Europe must engage politically to a greater extent so as to ensure that civil war is avoided.
on behalf of the Verts/ALE Group. - (FR) Mr President, you have appealed, Mr Antunes, together with nine of your colleagues, for a new approach in Palestine. That is a good starting point. The report by Mr de Soto, the United Nations Special Coordinator, roundly criticises the strategy of the Quartet, and does little for the reputation of the Union itself. The Union's strategy has not been able to encourage the normalisation of Hamas in the political arena, or Israel's compliance with its international obligations, or the Palestinians' efforts towards unity. The disaster, today, is human; it is economic and social; it is political. What new approach should be developed, then?
The European Union, Commissioner, is not a charity. It must commit itself politically and, in the first place, offer a credible prospect of the conflict's being resolved once and for all. The potential of the peace plan presented by the Arab League must be totally exploited to this end. The Union must commit itself to an international peace conference involving all the parties. It must do so resolutely, even if it means taking the Quartet firmly by the hand. Every channel must be used by the Union in order to put the Israeli authorities in a position to meet their international obligations and to obtain tangible results in the field of law, for the benefit of Palestine's civilian population. The Union should assume its responsibilities at the Rafah border crossing and denounce, if need be publicly, the obstacles preventing it from carrying out its control mission. The blockade on the Gaza Strip, which creates conditions conducive to an explosion in violence and which has been followed by a show of strength by Hamas, must be lifted. The movement of persons and goods, between Gaza and the West Bank, and between Gaza and Israel, must be re-established.
I will conclude, Mr President, by saying that, in a case such as this, the Union should propose to its partners that they examine the appropriateness of having an international force, so that peace is given every chance.
on behalf of the GUE/NGL Group. - (IT) Mr President, ladies and gentlemen, I really hope that Tony Blair is in a phase of redemption after his sins concerning the Iraq war and that he can help to bring peace and justice to the Palestinians and peace to the Israelis. I am therefore truly grateful for the input provided by the ten European Foreign Affairs ministers who gave Mr Blair four fundamental points on which to work. These are urgent and truly tragic points.
In order to help Mahmoud Abbas, the Palestinian people and Israel, I believe that it is truly vital to negotiate an agreement of resolution and to end a brutal military occupation that has lasted over 40 years. This is fundamental, but the crisis is equally fundamental.
As the European Union we have responsibilities: to reopen the Rafah crossing, where there are 6000 persons without shelter, without anything, unable to return home. We must ensure that the EU BAM works. With regard to political prisoners, it is absolutely vital to free Gilad Shalit but also the Palestinian political prisoners, including Marwan Barghouti, who could act as an element of unity both in political terms and for peace in the Middle East.
Please allow me to express my and our group's satisfaction with the motion for a resolution we are going to vote for tomorrow.
To our satisfaction it does not criticise the Quartet as was perceived by some political groups. On the contrary, it expresses support for its future intensified action. The motion for a resolution clearly expresses full support and understanding for the extraordinary decisions taken by Mahmoud Abbas. The resolution will take note of confidence-building talks between Salam Fayyad's government and the Israeli Government, as well as the renewal of security cooperation.
We welcome the decision on taxes and revenues as well as the start of the release of political prisoners by Israel. Nevertheless, Mahmoud Abbas must go for real democracy, for political party congress and for work with young Fatah.
Israel should seriously consider the lifting of roadblocks as was the state before December 2000 and stop the extension of settlements. Egypt should be part of the solution to the Gaza problem.
Sending international forces to Gaza would be an incredible risk to all of us, and for the European Union the composition of the proposed international conference should be a matter of great concern. Syria should be held responsible for its external action. Only then can it be part of the dialogue and the solution.
We try to help those in the West Bank, Palestinians, as much as we can via financial help and in every other way. Nevertheless, 90% of those in the West Bank are peasants, the Felaheen. They depend on agricultural exports. We urge Israel to open the flow of goods, and my question is, how does our agriculture hypocrisy work? Are we ready to open our markets to Palestinian West Bank agricultural products?
I thank the Commissioner and colleagues across the House for the support they have expressed for Alan Johnston, whom we are all glad to see released and safe at home in my constituency in Scotland. However, that is one bright spot amid a sea of pain, and we must recognise our own part in that failure.
I agree with the Commissioner that, at long last, there may be some scope for optimism. However, when I, Mrs Morgantini and others were in the West Bank and Gaza last year it was clear then that EU policy is a sticking plaster, not a cure.
The Quartet is discredited in the eyes of much of the Arab world. It is certainly discredited in the eyes of many of the Palestinians. The EU should step up to the plate and provide real leadership and clean hands.
I echo the scepticism of colleagues on the appointment of Tony Blair as envoy. Speaking for once as a British Member, the idea that that deeply compromised individual can credibly represent peace to the Middle East fills me with dread. This is important, because we only need to look at the bomb attempts in Glasgow and London to see that the consequences - direct or indirect - of our continued failure in Palestine will haunt all of us.
(EL) Mr President, unfortunately we do not have time to analyse the situation in Palestine. We are in the European Parliament and we are being called upon to give immediate replies to a extremely urgent and complicated issue.
I shall therefore only comment on four important points:
Firstly, the European Union is responsible for the present situation, because it did not support the national unity government.
Secondly, the solutions and acts we have seen recently on the part of the Quartet and Israel may appear on the surface to support President Abbas, but they place before him more obstacles to a viable solution to the problem of the de facto partition of Palestine.
Thirdly, I call on all parties to work hard for unity, because it is the only way we will get out of the crisis.
Fourthly and lastly, there is the question of the humanitarian situation, which is tragic both in Gaza and on the West Bank. In Gaza especially, measures must be taken immediately for the economic and social viability of its inhabitants.
To close, I should like to put a request to the Council and the Commission: at some point, even if unity is found between Hamas and Fatah, you must decide on the Union's future policy in this sector, where the mistakes of the past must not be repeated, with the European Union negotiating selectively with half the government and pointedly ignoring the other half, regardless of whether the entire government was the outcome of free and democratic elections.
(FR) Mr President, ladies and gentlemen, we, in the world's village, Europe, are expressing dismay today because, in the square, close to our borders, human beings are slitting their throats. Instead of taking action, we are crying and shouting like old women. That is called failure to assist a person in danger, a crime that is punishable by law. A great wise man once said that saints and prophets are worth more than artists, men of letters, statesmen, soldiers and tradesmen. But where are the wise men and the prophets today?
We need a new Saint Francis of Assisi. He also lived during an era of crusades, but he was interested in others, in those against whom the crusaders were fighting. He did everything he could to go and see them. Finally, during the fifth crusade - during the siege of Damietta in Egypt - saddened as he was by the behaviour of the crusaders, he said 'I have seen evil and sin'. Deeply distressed as he was by the sight of the dead on the battle fields, Saint Francis crossed the frontlines. He was captured, chained up and taken to Sultan Saladin, who was born in Tikrit. The meeting must have been very special because, after a conversation that continued long into the night, the Sultan let Saint Francis return the next morning, safe and sound, to the crusaders' camp.
I hope that each one explained his reasons to the other, that Saint Francis spoke of Christ, that the Sultan read some passages from the Koran and that, in the end, they came to an agreement on the message that poor Saint Francis of Assisi used to repeat everywhere: 'Thou shalt love thy neighbour as thyself'.
Tony Blair was one of the crusaders in Iraq. Can he become the Saint Francis that Europe needs in the Middle East?
Mr President, the Palestinian question, and Palestine's relations with Israel, not only split families, but political groups in this House and in other assemblies around the world - and, indeed, institutions. One of the dilemmas for today is those very institutions that we represent here, and our part in the Quartet in recent years. Some hope that the appointment of Tony Blair, with his very specific role in relation to the Palestinian people, might revivify that process. I do not know. I think what is important is that the values that gave rise to the European Union itself should continue to inspire people across the Middle East, but especially in Palestine and in Israel.
Like others, I rejoice at the release of Alan Johnston. I am a patron of the BBC World Service Trust. He was reporting from Gaza when elections were held that led to the election of Abu Mazen in January 2005, followed in January 2006 by the election of a Hamas-led Government in Palestine. The dilemma for the democratic nations - what used to be called 'the West' - was whether or not to recognise that Hamas Government. Well, we know what happened, and the consequences still face us today. I wonder whether the European Union can genuinely feel satisfied that it has played an adequate role in this period.
I am pleased that the European Parliament is now discussing the setting-up of a working group in the Committee on Foreign Affairs, something I first proposed two and a half years ago. I am pleased that we are hosting a United Nations Conference at the end of August, but I still think that there is work to be done, intensive work by the parliamentarians of Europe, working together with the elected parliamentarians of the Arab world - which includes some we might not normally want to do business with. We have to face things in a different way in the future.
Mr President, it has been said that there are five intertwined crises in the Middle East. We can see that Iran has a hand in all of them. Gaza may be controlled by Hamas, but Hamas is not its own master: there is a veto in Tehran. Perhaps, therefore, it is more accurate to say that there is just one conflict in the Middle East, and that is between extremists and moderates. We have an obligation to encourage and support the moderates.
There is a danger that some regard Hamas as some sort of social service with attitude. This would be a profound error: Hamas is essentially a terrorist organisation. Its power comes from intimidation and murder and it wants to impose its own distorted view of Islam on a frightened population. I remember only too well the plea made by the internationally renowned Palestinian, Dr Hannan Ashrawi, at the time of the legislative elections 18 months ago. She said: 'We must defeat the forces of darkness'.
The people of Gaza cannot really express themselves freely. Meanwhile, Israel is under constant attack and, yesterday, mortar bombs were fired from Gaza at the Kerem Shalom crossing, a route for humanitarian aid from Egypt to Gaza.
Let us not forget that, while we are delighted and relieved at the release of Alan Johnston, Corporal Shalit was abducted a year ago, and we know nothing of his situation. Members of his family were in Parliament yesterday.
So what is to be retrieved from this confusing and dangerous mixture? For its part Israel has acted with restraint: it has recognised the government of Salam Fayyad, it has released hundreds of Palestinian prisoners, it is transferring some USD 400 million in tax receipts paid by Palestinians, and it is actively engaged in talks with the leadership of the PA. However, it will take a third party - Arab or possibly European - to make real progress. The Arab Peace Initiative of 2002 still offers the most promising way ahead and I am sure Israel recognises this. Just as we must support the forces of moderation and oppose the terrorists, so moderate Arab governments must be willing to engage more actively and flexibly in the peace process: politically, economically and financially. It is in our interests - and theirs - that they do so.
on behalf of the ITS Group. - (NL) Mr President, thank you for your understanding. The European Union must support the pragmatic forces within the Palestinian camp, which means that aid and resources should be shipped to the Palestinian Authority on the West Bank, but not to Hamastan in Gaza.
We must also insist on the Israeli authorities transferring any customs revenue to the Palestinian Authority on the West Bank and on the restrictions with regard to the movement of people between the West Bank and Israel being relaxed as much as possible. It is indeed of huge importance that the influence of Iran be restricted.
President-in-Office of the Council. (PT) Mr President, allow me firstly to greet Mrs Ferrero-Waldner, and also to draw your attention to her first speech, which was very clear and illuminating on the action the EU is taking in Palestine, under the authority of the Commission, a speech for which I am most grateful.
I should like to mention briefly two questions raised here by Mr Salafranca, the first regarding the appointment of Tony Blair as envoy of the Quartet, and the second regarding the letter signed by ten EU Foreign Ministers.
I think we should be delighted with Mr Blair's appointment, firstly because he is a European, secondly, because he has been President of the European Council, and thirdly because he is a politician of extraordinary experience in international affairs, and partly also because he is a man of conviction. I therefore consider that the Quartet, the EU and all of us as Europeans stand to gain from this appointment, and we should give him all the assistance we can. His mandate is defined and well-documented, and Mr Blair will naturally act within the limits of the mandate conferred on him. Obviously, we hope that his work will benefit the peace process in the Middle East and we wish him well in his mission.
With regard to the aforementioned letter, I have to say that it was drawn up and signed in the context of a specific informal group of ministers, and the Portuguese Foreign Minister signed it precisely in that capacity. If you look at the letter, it does not say Luis Amado, Foreign Minister to the President of the Council of the Union, it says Luis Amado, Portuguese Foreign Minister, and it was exclusively on that basis that the letter was signed.
We may or may not agree with its contents or its wording, but there is one thing I think is important. In spirit at least, the letter draws attention to the urgency, the complexity, the need for the EU as a whole to play a central role in resolving this conflict, in resolving a conflict that began 40 years ago, and thus to respond to the call made by many Members in this Chamber for the EU to endeavour as far as possible to play a decisive role in the matter. I have to say, honourable Members, that in our Presidency we shall seek, in cooperation with the Commission of course, to work as hard as possible to ensure results, and to ensure that the peace process in the Middle East moves forward, that it makes positive progress.
Member of the Commission. Mr President, I will be really brief. We must take from this discussion the positive elements in this very difficult peace process and try to put the puzzle together in such a way that there is a step forward.
I hope that the next meeting of the Quartet, where, I think, the political horizon and the political settlement will at least start to be mentioned, will be such a step forward.
Secondly, I would mention all the daily improvements for the Palestinians: the mobilisation of international assistance, the institutional and governmental needs of the Palestinian State and the plans to promote Palestinian economic development. In this respect, we are also ready to revive our interim Association Agreement with the Palestinian Authority, which, among other things, provides for the importation of agricultural products from Palestine - although, of course, on the basis of a quota system.
We all try to do our best, but it also depends on the political will of both sides, which, unfortunately, we cannot substitute for.
I have received six motions for resolutions tabled in accordance with Rule 103(2) of the Rules of Procedure.
The debate is closed.
The vote will take place on Thursday 12 July 2007.